                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LORITA GERRITSON,                                  Case No. 18-cv-03492-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING WITHOUT
                                                 v.                                         PREJUDICE STIPULATION FOR
                                   9
                                                                                            EAJA ATTORNEYS' FEES
                                  10     ANDREW M. SAUL,
                                                                                            Re: Dkt. No. 23
                                                        Defendant.
                                  11

                                  12          The parties filed a stipulation and proposed order awarding Plaintiff Lorita Gerritson
Northern District of California
 United States District Court




                                  13   $5,000 in attorneys’ fees and $400 in costs under the Equal Access to Justice Act, and directing

                                  14   Defendant Andrew Saul, Commissioner of Social Security, to pay that sum to Gerritson’s counsel

                                  15   pursuant to an agreement that Gerritson purportedly signed, so long as Gerritson does not owe a

                                  16   preexisting debt to the United States. The parties’ stipulation does not include a copy of the

                                  17   purported agreement and does not indicate that the stipulation was served on Gerritson herself. It

                                  18   is DENIED without prejudice to filing a renewed stipulation remedying those defects.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 6, 2019

                                  21                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  22                                                   Chief Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
